[Cite as State v. Kaaz, 2017-Ohio-5669.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2016-05-010

                                                 :             OPINION
    - vs -                                                      7/3/2017
                                                 :

GENE R. KAAZ,                                    :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 2015-5237



Richard W. Moyer, Clinton County Prosecuting Attorney, Lindsey M. Fleissner, 103 East
Main Street, Wilmington, Ohio 45177, for plaintiff-appellee

Bryan R. Perkins, Michael K. Allen, 810 Sycamore Street, 5th Floor, Cincinnati, Ohio 45202,
for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Gene Kaaz, appeals his convictions and sentence in the

Clinton County Court of Common Pleas for rape, sexual battery, unlawful sexual conduct with

a minor, and importuning.

        {¶ 2} The charges stem from allegations made by J.R., who alleged that when she

was nine years old, Kaaz began to sexually abuse her via oral, anal, and vaginal intercourse.

According to J.R., a majority of Kaaz's sexual abuse occurred on a chair in Kaaz's locked
                                                                     Clinton CA2016-05-010

garage.

       {¶ 3} Kaaz was indicted on 14 counts of rape, sexual battery, unlawful sexual

conduct with a minor, and importuning. After pleading not guilty to the charges, the matter

proceeded to a four-day jury trial. The jury found Kaaz guilty on all charges. After merging

some of the charges, the trial court sentenced Kaaz to consecutive sentences for an

aggregate prison term of 30 years to life. Kaaz now appeals his convictions and sentence,

raising the following assignments of error. As Kaaz's first and seventh assignments of error

are interrelated, we will address them together.

                       I. Sufficiency and Weight of the Evidence
       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT AS HE WAS CONVICTED ON INSUFFICIENT EVIDENCE.

       {¶ 6} Assignment of Error No. 7:

       {¶ 7} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT AS HIS CONVICTIONS WERE CONTRARY TO THE MANIFEST WEIGHT OF

THE EVIDENCE PRESENTED AT TRIAL.

       {¶ 8} Kaaz argues in his first and seventh assignments of error that his convictions

are against the manifest weight of the evidence and not supported by sufficient evidence.

       {¶ 9} When reviewing the sufficiency of the evidence underlying a criminal conviction,

an appellate court examines the evidence to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt. State

v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205, ¶ 9. The "relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.


                                             -2-
                                                                        Clinton CA2016-05-010

       {¶ 10} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight of

the evidence, the reviewing court must look at the entire record, weigh the evidence and all

reasonable inferences, consider the credibility of the witnesses, and determine whether in

resolving the conflicts in the evidence, the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial ordered.

State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

       {¶ 11} "While appellate review includes the responsibility to consider the credibility of

witnesses and weight given to the evidence, these issues are primarily matters for the trier of

fact to decide." State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶

81. An appellate court, therefore, will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. Id.

       {¶ 12} Although the legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different, a "determination that a conviction

is supported by the manifest weight of the evidence will also be dispositive of the issue of

sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19.

       {¶ 13} Kaaz was convicted of rape in violation of R.C. 2907.02(A)(1)(b), which

essentially prohibits sexual conduct with a person who is less than 13 years of age. Kaaz was

also convicted of sexual battery in violation of R.C. 2907.03(A)(5), which criminalizes sexual

conduct when the "offender is the other person’s natural or adoptive parent, or a stepparent,

or guardian, custodian, or person in loco parentis of the other person." Kaaz was also

convicted of importuning in violation of R.C. 2907.07(B)(1), which provides that no "person

                                               -3-
                                                                        Clinton CA2016-05-010

shall solicit another * * * to engage in sexual conduct with the offender, when the offender is

eighteen years of age or older and four or more years older than the other person, and the

other person is thirteen years of age or older but less than sixteen years of age * * *." Finally,

Kaaz was also convicted of unlawful sexual conduct with a minor in violation of R.C.

2907.04(A), which provides, that no "person who is eighteen years of age or older shall

engage in sexual conduct with another * * * when the offender knows the other person is

thirteen years of age or older but less than sixteen years of age, or the offender is reckless in

that regard."

                                      A. Trial Testimony

                           1. Child Protection Unit Caseworker

       {¶ 14} After reviewing the record, we find that Kaaz's convictions are all supported by

sufficient evidence and were not otherwise rendered against the manifest weight of the

evidence. During Kaaz's trial, the state presented testimony from several witnesses. The

first was an investigative caseworker with the Clinton County Department of Job and Family

Services, Child Protection Unit. The caseworker testified that he investigated an allegation

that Kaaz was allowing children to smoke marijuana and drink alcohol, and providing them

with such. When Kaaz's wife admitted that there was marijuana in the home, the caseworker

continued his investigation. As part of the investigation, the caseworker interviewed J.R.

       {¶ 15} J.R. confirmed that she consumed alcohol and marijuana provided to her by

Kaaz. J.R., who was confined in a detention center at the time of her interview, admitted that

she had been drinking from a young age. The caseworker learned that J.R. had been in

trouble for unruliness and kicking a police car, and that she engaged in self-harm through

cutting herself. J.R. became more comfortable with the caseworker during their discussion,

and ultimately shared that Kaaz had sexually abused her. The caseworker scheduled a

follow-up interview with J.R., and contacted police regarding the allegations.

                                               -4-
                                                                     Clinton CA2016-05-010

       {¶ 16} During the follow-up interview with the caseworker and his supervisor, J.R.

provided additional information regarding the sexual abuse she suffered from Kaaz. J.R. told

the caseworker that the sexual abuse, which included vaginal intercourse, occurred on the

chair in Kaaz's garage. J.R. also told the caseworker and supervisor that Kaaz would

sometimes "pull out and ejaculate on the chair" or ejaculate inside of her if she was

menstruating at the time. The caseworker and his supervisor gave this information to police.

                           2. Child Protection Unit Supervisor

       {¶ 17} The state next presented testimony from the caseworker's supervisor, who is

the investigative supervisor of the Child Protection Unit. The supervisor testified that when

she and the caseworker interviewed J.R., J.R. indicated that she suffered sexual abuse at the

hands of Kaaz since the age of nine. The sexual abuse would occur in the garage, on Kaaz's

bed, and in Kaaz's bathroom. The supervisor then testified that she and the caseworker

reacted to J.R.'s statement by informing police, specific to the sexual abuse occurring on the

chair in the garage, for investigatory purposes.

       {¶ 18} The supervisor also testified that she interviewed Kaaz, and that he denied

giving J.R. alcohol or marijuana, but did state that he had lain in bed with J.R. However,

Kaaz told the supervisor that nothing sexual occurred between himself and J.R. and that J.R.

was a troubled child. When the supervisor specifically advised Kaaz of the allegations J.R.

made, Kaaz "advised that he didn't want to talk about that any longer." The supervisor

testified that when she asked Kaaz if there would be any reason his and J.R.'s DNA would be

found on the chair in the garage, "his eyes got bigger. He sat back further and advised that

he no longer wanted to talk, he wanted an attorney."

                                        3. Detective

       {¶ 19} The state also presented testimony from a Wilmington Police Department

detective who was contacted by the supervisor and caseworker regarding J.R.'s allegations

                                             -5-
                                                                      Clinton CA2016-05-010

of sexual abuse against Kaaz. The detective testified that once he was given information

about the chair in Kaaz's garage, he obtained a search warrant and seized the chair. The

detective described the chair as "nasty," and "dirty." Together with his supervisor, the

detective moved the chair to the police station's evidence room where it was later analyzed

by a special agent of the Ohio Bureau of Criminal Investigations ("BCI"). The detective

testified that after the special agent found the presence of seminal fluid and other stains on

the chair, he secured another search warrant to obtain DNA samples from Kaaz and the

victim, and that police collected the samples from both.

                                        4. BCI Agent

       {¶ 20} The state next presented testimony from the BCI agent who took DNA

samples from the chair. The agent testified that he performed a forensic sweep on the chair,

and that he employed a black light to determine if the chair contained saliva, urine, or semen.

When the light indicated several stains, the agent cut the fabric on the chair and did a

preliminary test on the stained areas, as well as the chair's inside cushion. The preliminary

tests indicated that the stains on the chair and the cushion contained seminal fluid. The

agent then sent the samples to the laboratory for DNA testing.

                                   5. Forensic Scientists

       {¶ 21} The state called multiple BCI forensic scientists, who testified about testing the

samples. The scientists confirmed that the samples tested positive for semen, and that DNA

found on the chair belonged to Kaaz and J.R.

                            6. Mayerson Forensic Interviewer

       {¶ 22} The state then called a social worker and forensic interviewer who is employed

at the Mayerson Center for Safe and Healthy Children. The interviewer testified that her role

at the Center is to "assess if something has happened to a child or if they have witnessed

significant violence. Then my role is to assess the need for medical care which includes like

                                              -6-
                                                                       Clinton CA2016-05-010

physical medical care, but also mental health care." The interviewer testified that when she

spoke to J.R., J.R. provided "a lot of detail" regarding Kaaz's sexual abuse. Based on the

information regarding the sexual abuse, the interviewer determined that J.R. needed a

medical consultation as well as ongoing mental health therapy.

                                      7. J.R.'s Brother

       {¶ 23} The state then began presenting evidence from J.R.'s family about Kaaz and

his actions in the years leading up to the sexual abuse allegations. In this regard, J.R.'s

brother was the first to testify. He disclosed that Kaaz allowed him to drink alcohol when he

was as young as 12, and that he and Kaaz drank alcohol together on multiple occasions.

J.R.'s brother also testified that Kaaz began giving him marijuana in seventh grade, and that

Kaaz provided him marijuana on multiple occasions. According to J.R.'s brother, Kaaz drank

heavily, and when drunk, he would make "dirty comments," be "more touchy," and act

"perverted * * * he would talk about parts of a girl or a guy." Kaaz also showed nude

photographs to J.R.'s brother.

       {¶ 24} J.R.'s brother testified that he noticed that Kaaz was more "touchy feely" with

J.R. than he was with the other siblings, and that Kaaz would lie with J.R. on the couch, on

his bed, or go out to the garage with J.R. Kaaz would also massage J.R. while she was

sitting on the couch, and J.R.'s brother saw Kaaz and J.R. in Kaaz's bed together. J.R.'s

brother testified that he would find Kaaz and J.R. together in bed at least once a week, and

that Kaaz and J.R. would spend hours at a time in the garage with the door closed and

locked. Kaaz also told J.R.'s brother to "go away" when Kaaz wanted to spend time alone in

the garage with J.R.

       {¶ 25} J.R.'s brother testified that J.R. confided in him and their older sister that Kaaz

had "sexual conduct" with her and that she felt that the conduct was inappropriate but did not

know how to stop it. J.R. told her brother that the sexual abuse had started when she was

                                              -7-
                                                                      Clinton CA2016-05-010

nine years old. J.R.'s brother testified his reaction to what J.R. told him was to be "scared

and threatened," and thus he did not tell anyone until much later.

                                              8. J.R.

       {¶ 26} J.R. then testified about the sexual activity that had taken place over the last

several years. J.R. testified that when she was younger, around eight or nine years old, she

felt ill and lay in Kaaz's bed to be cared for.          Kaaz gave her whiskey to drink and

subsequently kissed her. Kaaz then put his penis in J.R.'s mouth and later put his mouth on

her vagina. J.R. testified that she ran into the bathroom and vomited after Kaaz finished.

When J.R. was ten years old, Kaaz was giving her beer, and by 11, he was giving her

marijuana.

       {¶ 27} J.R. testified that Kaaz's demeanor would change often, and that alcohol was

often a part of her sexual abuse. Kaaz would ask J.R. to massage him, and then take her to

the garage where he would engage in vaginal intercourse with her after giving her shots of

alcohol to drink. J.R. also testified that Kaaz would engage in oral and anal sex with her.

The sexual conduct would occur more than once a week, and Kaaz never went more than a

month without engaging in sexual conduct with J.R. J.R. also confirmed her brother's

testimony regarding his seeing Kaaz and her together in bed, and testified that before her

brother came to the door, she and Kaaz had intercourse.

       {¶ 28} J.R. also testified that when she would tell Kaaz not to touch her, he would tell

her that he could make her feel better, that she acted out when she did not have "it," and that

they could make each other feel good. Kaaz also told J.R. not to tell anyone about the

sexual conduct or they would both get into trouble. However, J.R. did tell her sister and

brother, just as her brother testified to earlier in the trial.

                                      9. J.R.'s Older Sister

       {¶ 29} J.R., who is the youngest of the four children, had two sisters. The older sister

                                                 -8-
                                                                     Clinton CA2016-05-010

testified that Kaaz began providing her alcohol when she was 11 or 12, and that she would

get drunk on the alcohol Kaaz provided her. Kaaz also provide her marijuana, which they

smoked together. J.R.'s sister also testified that Kaaz would talk to her about sexual

intercourse, specifically as to what positions she should use with her partners. Kaaz also

showed J.R.'s sister pictures of genitals and described what areas to touch for pleasure.

Kaaz also demonstrated sexual positions with J.R.'s sister by grabbing her hips and showing

her how to move on top of him.

       {¶ 30} J.R.'s sister also testified that when she and Kaaz were talking about oral sex,

Kaaz licked her bare leg on her inner thigh. Kaaz also kissed her on the lips while lying on

the floor with her. He also kissed her on the back of her ear, moving down her neck and

across the front of her upper chest. J.R.'s sister later testified that one night, she woke up

and Kaaz was trying to put his hand up her shirt. J.R.'s sister confirmed during her testimony

that J.R. told her and their brother about Kaaz's sexual abuse. J.R. also told her sister that

she and Kaaz had sexual intercourse.

                                  10. J.R.'s Other Sister

       {¶ 31} The younger of J.R.'s sisters testified that Kaaz offered her alcohol and

marijuana and pressured her into using marijuana with him. He also showed her images of

nude women, which the sister found "disgusting." The sister also testified that she saw Kaaz

and J.R. go to the garage together, "a couple times a week," and that the garage door was

then shut and locked. Because of what occurred in the household, the sister testified that

she would not go into the garage herself.

                                         11. Kaaz

       {¶ 32} Kaaz testified in his own defense, and denied any sexual conduct with J.R. On

cross-examination, he denied every allegation J.R. and her siblings testified to, including

providing marijuana for the children, touching any of them inappropriately, or having any

                                             -9-
                                                                        Clinton CA2016-05-010

sexual contact with them. Kaaz indicated that the children's testimony was fabricated and

that the children were "liars."

                                        12. Kaaz's Son

       {¶ 33} Kaaz's son from a previous relationship also testified in his defense. The son

testified that he had never seen any sexual contact between Kaaz and J.R. However, Kaaz's

son also testified that he no longer lived with Kaaz because Kaaz gave him alcohol and

marijuana when he was in the fifth grade, and his mother then made him reside with her.

       {¶ 34} After viewing this evidence in a light most favorable to the prosecution, we find

that the state proved the elements of the crimes charged, and that the jury did not lose its

way or create a manifest miscarriage of justice in finding Kaaz guilty. While Kaaz testified

that he did not sexually abuse J.R., the jury was in the best position to judge his credibility,

and we will not disturb its finding that Kaaz's credibility was lacking or that J.R. and the other

states' witnesses were believable.        As such, we overrule Kaaz's first and seventh

assignments of error.

                                      II. Other Bad Acts

       {¶ 35} Assignment of Error No. 2:

       {¶ 36} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT BY ALLOWING THE PROSECUTION TO INTRODUCE EVIDENCE OF

OTHER BAD ACTS SEPARATE FROM THOSE ALLEGED IN THE INDICTMENT.

       {¶ 37} Kaaz argues in his second assignment of error that the trial court erred by

admitting evidence of Kaaz's prior bad acts.

       {¶ 38} A trial court's decision to admit or exclude relevant evidence will not be

reversed absent an abuse of discretion. State v. Bozeman, 12th Dist. Butler No. CA2008-10-

248, 2009-Ohio-3677. An abuse of discretion connotes more than an error in law or

judgment; it implies that the court's attitude is unreasonable, arbitrary, or unconscionable.

                                              - 10 -
                                                                      Clinton CA2016-05-010

State v. Jones, 12th Dist. Butler No. CA2012-04-077, 2013-Ohio-654.

        {¶ 39} Evidence that an accused committed a crime other than the one for which he

is on trial is not admissible when its sole purpose is to show the accused's propensity or

inclination to commit a crime, or that he acted in conformity with bad character. State v.

Morgan, 12th Dist. Butler Nos. CA2013-08-146 and CA2013-08-147, 2014-Ohio-2472.

However, there are certain exceptions that allow evidence of other acts of wrongdoing.

        {¶ 40} First, R.C. 2945.59 provides,

              In any criminal case in which the defendant’s motive or intent,
              the absence of mistake or accident on his part, or the
              defendant’s scheme, plan, or system in doing an act is material,
              any acts of the defendant which tend to show his motive or
              intent, the absence of mistake or accident on his part, or the
              defendant’s scheme, plan, or system in doing the act in question
              may be proved, whether they are contemporaneous with or prior
              or subsequent thereto, notwithstanding that such proof may
              show or tend to show the commission of another crime by the
              defendant.

        {¶ 41} Also, Evid.R. 404(B) provides that evidence of other crimes, wrongs, or acts is

permitted to show proof of motive, opportunity, intent, preparation, plan, knowledge, identity,

of the absence of mistake or accident. State v. Kirkland, 140 Ohio St. 3d 73, 2014-Ohio-

1966.

                                    A. State v. Williams
        {¶ 42} The Ohio Supreme Court laid out a three-part test to determine if other acts

evidence is admissible. State v. Williams, 134 Ohio St. 3d 521, 2012-Ohio-5695. First, the

court is to "consider whether the other acts evidence is relevant to making any fact that is of

consequence to the determination of the action more or less probable than it would be

without the evidence." Id. at ¶ 20. Second, the court is to consider "whether evidence of the

other crimes, wrongs, or acts is presented to prove the character of the accused to show

activity in conformity therewith or whether the other acts evidence is presented for a

legitimate purpose, such as those stated in Evid.R. 404(B)." Id. Third, the court is to

                                             - 11 -
                                                                                    Clinton CA2016-05-010

consider "whether the probative value of the other acts evidence is substantially outweighed

by the danger of unfair prejudice." Id.

                                        1. Applicable Testimony

        {¶ 43} During the trial, and as discussed in Kaaz's first and seventh assignments of

error, J.R.'s siblings testified regarding sexually-related instances they witnessed or

experienced involving Kaaz. The siblings testified about Kaaz showing them nude pictures,

telling sexually-related jokes, discussing sex with them, demonstrating sexual positions, and

receiving alcohol and marijuana from Kaaz. J.R.'s older sister also testified that Kaaz kissed

her in an inappropriate manner and licked her thigh during a discussion of oral sex. Kaaz

now claims that this testimony was impermissible prior bad acts testimony. However, the

record indicates that the testimony was proper to show Kaaz' intent, motive, preparation, and

plan.

        {¶ 44} Specifically, the trial court permitted the testimony to show Kaaz's grooming of

J.R., and how he went about plying the victim with alcohol and drugs to make his sexual

abuse of her easier.1 These acts – including discussing sex, showing nude pictures, kissing

the siblings inappropriately, and reducing their inhibitions – demonstrated grooming behavior

that was characteristic of Kaaz's intent, motive, preparation, and plan to sexually abuse J.R.

Kaaz's actions were specific and repeated, and were indicative of his sexual behavior toward

children.

                                             2. Williams Test

        {¶ 45} Regarding the test set out in Williams, we find that the trial court did not abuse

its discretion in admitting the evidence. First, the other acts evidence was of consequence in

the determination of what occurrences or facts were probable to exist. The testimony clearly


1. As noted by the Williams court, grooming "refers to deliberate actions taken by a defendant to expose a child
to sexual material; the ultimate goal of grooming is the formation of an emotional connection with the child and a
reduction of the child's inhibitions in order to prepare the child for sexual activity." 2012-Ohio-5695 at ¶ 21.
                                                      - 12 -
                                                                        Clinton CA2016-05-010

established Kaaz's approach to preparing J.R. for the sexual abuse, and demonstrated that

Kaaz normalized sexual behaviors with the siblings when they were young children. See

State v. Stanforth, 12th Dist. Clermont No. CA2016-07-052, 2017-Ohio-4040 (affirming use of

other acts testimony to demonstrate appellant's grooming of the victims). Kaaz took specific

and repeated actions to groom and normalize sexual behavior, including showing the siblings

nude pictures, discussing genitalia, instructing them on sexual positions and gratification, as

well as intimate touching and kissing.

       {¶ 46} Second, the testimony was presented to prove Kaaz's motive and intent, rather

than his character to show activity in conformity therewith. Specifically, the testimony

established Kaaz's routine of manipulating the siblings, and his repeated actions to lower

their inhibitions through alcohol and marijuana. Kaaz also familiarized the siblings with

sexual concepts at a young age by telling sexually-related jokes, suggesting to the siblings

sexual activities to please themselves and their partners, and demonstrating sexual acts to

and with the siblings. Moreover, in its final instructions to the jury, the trial court instructed

the jury that it could not consider evidence of any other acts to show character and activity in

conformity therewith. We presume the jury followed this instruction. See State v. Kirkland,

140 Ohio St. 3d 73, 2014-Ohio-1966 (finding the second prong of the three-part Williams test

fulfilled where the jury was given a similar limiting instruction regarding prior acts testimony).

       {¶ 47} Third, the probative value of the other acts evidence was not substantially

outweighed by the danger of unfair prejudice. The trial court noted that, in general, evidence

of criminal activity is inherently prejudicial. However, the trial court concluded, and we agree,

that the probative value outweighed any prejudice. The witnesses were subject to cross-

examination, and defense counsel continuously challenged the witnesses and their credibility

regarding their testimony of Kaaz's sexual motives and actions. Moreover, Kaaz testified in

his own defense that the siblings were lying, and the jury was free to judge the credibility of

                                              - 13 -
                                                                      Clinton CA2016-05-010

each witness it heard testify.

        {¶ 48} After reviewing the record, we find that the testimony was properly admitted for

the sole purpose of showing Kaaz's motive, preparation, and plan to target J.R. as a victim

through the use of grooming. As such, we overrule Kaaz's second assignment of error.

                                 III. Prosecutorial Misconduct

        {¶ 49} Assignment of Error No. 3:

        {¶ 50} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT AS HE WAS DENIED DUE PROCESS AND A FAIR TRIAL WHEN THE TRIAL

COURT ALLOWED THE PROSECUTING ATTORNEY TO ENGAGE IN MISCONDUCT.

        {¶ 51} Kaaz argues in his third assignment of error that the prosecutor engaged in

misconduct during his trial.

        {¶ 52} For a conviction to be reversed on the basis of prosecutorial misconduct, a

defendant must prove the prosecutor's acts were improper and that they prejudicially affected

the defendant's substantial rights. State v. Elmore, 111 Ohio St. 3d 515, 2006-Ohio-6207, ¶

62. To demonstrate prejudice, a defendant must show that the improper remarks or

questions were so prejudicial that the outcome of the trial would clearly have been otherwise

had they not occurred. State v. Jones, 12th Dist. Butler No. CA2006-11-298, 2008-Ohio-865,

¶ 21.

        {¶ 53} The focus of "an inquiry into allegations of prosecutorial misconduct is upon

the fairness of the trial, not upon culpability of the prosecutor." State v. Gray, 12th Dist.

Butler No. CA2011-09-176, 2012-Ohio-4769, ¶ 57. As such, prosecutorial misconduct "is not

grounds for error unless the defendant has been denied a fair trial." State v. Olvera-Guillen,

12th Dist. Butler No. CA2007-05-118, 2008-Ohio-5416, ¶ 27.

        {¶ 54} During Kaaz's cross-examination, the state questioned Kaaz about the

allegations of sexual abuse. At one point, the prosecutor stated, "speaking of phone calls,

                                             - 14 -
                                                                                     Clinton CA2016-05-010

you advised your parents you'd take a plea deal in this case." Kaaz's counsel immediately

objected, and the trial court sustained the objection. Kaaz did not answer or address the

state's question at all. The transcript indicates that a side-bar was held, which was not

transcribed in the record.2 Even so, the transcript later indicates that the state and Kaaz's

defense counsel discussed with the trial court whether the question would require a mistrial.

        {¶ 55} The state indicated that the reason it sought to admit the conversation

between Kaaz and his parents when he mentioned the plea deal was to provide context for

Kaaz's later statement to his parents that he would "beat" the system and receive probation

rather than a prison sentence. There were no actual plea negotiations between the state and

Kaaz referenced in the prosecutor's question, and Kaaz was merely speaking to his parents

about his plans to manipulate the justice system. The state's attempt to question Kaaz

regarding his conversation with his parents was not made to indicate a failed attempt at plea

negotiations, nor was it an attempt to indicate that Kaaz expressed any guilt.

        {¶ 56} Although the state later indicated why it was posing the question and the

issuewas cured by the defense's objection, the inference of Kaaz's willingness to plead –

regardless of his reason for doing so – was not necessary to prove the charges facing Kaaz,

and any gains hoped to be made by the state that Kaaz was attempting to avoid a prison

sentence pale in comparison to the victim's testimony and corroborating DNA evidence.3




2. Multiple times throughout the transcript, counsel would join the trial court at the bench for a sidebar.
However, none of the sidebar discussions were transcribed. Instead, the transcript would merely indicate that an
"off-the-record discussion" was held, and then the trial court would announce a decision as a result of the
sidebar. As a reviewing court that relies upon the record, the absence of such discussions diminishes our
review. Neither the state nor defense counsel raised any objection to the sidebars not being part of the record,
yet without such, we do not know what arguments or legal reasoning were specifically given by the respective
parties. When a decision of the trial court is being attacked, or supported, it is important to have a record of the
preceding discussions.

3. Kaaz's argument in this assignment of error clings to an assumed inference that the mention of a plea deal
could mean Kaaz was guilty. However, Kaaz not accepting the plea deal could easily lead to an inference that
Kaaz was not willing to plead to something he did not do. One could easily infer the state was offering a plea
deal because the state considered its evidence lacking. Therefore, the prejudice Kaaz assumes may not even
exist.
                                                       - 15 -
                                                                        Clinton CA2016-05-010

Simply stated, it was unnecessary for the state to venture into this territory, yet, it is clear

Kaaz was not prejudiced to any extent that denied him a fair trial.

       {¶ 57} Aware of the state's intent, this question did not rise to the level of

prosecutorial misconduct.      While a plea deal would rarely be admissible at trial, the

prosecution had a good faith basis for attempting to ask the question. State v. Gillard, 40
Ohio St. 3d 226, 231 (1988) ("a cross-examiner may ask a question if the examiner has a

good-faith belief that a factual predicate for the question exists"). Furthermore, the trial court

specifically instructed the jury that statements made by the attorneys were not evidence and

should not be considered as evidence. Given this instruction and the immediate sustaining

of Kaaz's objection to the question, the jury would not have considered the prosecutor's

question.

       {¶ 58} Kaaz also claims prosecutorial misconduct because the state referred to him

during its opening statement as a "pedophile" and a "predator." While Kaaz argues that this

name-calling was perpetuated to damage his character and prejudice him in the eyes of the

jury, we disagree. The context of the statements, as indicated in the trial transcript, indicate

that the state was telling the jury what it believed the evidence would prove, specific to the

charges against Kaaz. Specifically, the full statement was, "the evidence in this case will

prove beyond a reasonable doubt that defendant is a predator and a pedophile and that over

the course of the last seven years he has repeatedly sexually molested and raped" J.R.

       {¶ 59} The terms "predator" and "pedophile" are descriptive labels that are inherently

connected to sexual perpetrators and are arguably used to stigmatize those labeled as such.

While the statement was perhaps inartful or needless, it did not rise to the level of

prosecutorial misconduct where the statement was only made in one instance by the state,

not repeatedly, and was specific to what the evidence was expected to show. The ultimate

decision as to whether Kaaz was guilty or innocent of specific conduct was left to the jury,

                                              - 16 -
                                                                       Clinton CA2016-05-010

and no other incidents indicate in the record that the state was attempting to stigmatize Kaaz

unfairly.

         {¶ 60} Nor is there any indication in the record that the two words used in opening

statements prejudiced Kaaz or rendered his four-day trial unfair. This is especially true

where there was overwhelming evidence of Kaaz's guilt, including testimony from the victim

and DNA evidence that corroborated her testimony.             As such, and having found no

prosecutorial misconduct, we overrule Kaaz's third assignment of error.

                                    IV. Motion for Mistrial

         {¶ 61} Assignment of Error No. 4:

         {¶ 62} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT BY FAILING TO GRANT HIS REQUEST FOR A MISTRIAL AFTER THE

PROSECUTOR MADE A STATEMENT INDICATING THAT THE DEFENDANT-APPELLANT

WAS WILLING TO TAKE A PLEA AGREEMENT.

         {¶ 63} Kaaz argues in his fourth assignment of error that the trial court erred by not

granting his motion for a mistrial after the state referenced Kaaz taking a plea deal with the

state.

         {¶ 64} A mistrial should not be ordered merely because of some error or irregularity at

trial. State v. Partin, 12th Dist. Butler No. CA2012-09-189, 2013-Ohio-2858. Instead,

"mistrials need be declared only when the ends of justice so require and a fair trial is no

longer possible." State v. Garner, 74 Ohio St. 3d 49, 59 (1995). A trial court's decision to

deny a motion for a mistrial is within the sound discretion of the trial court. State v. Gilbert,

12th Dist. Butler No. CA2010-09-240, 2011-Ohio-4340, ¶ 83. "An appellate court will not

disturb the exercise of this discretion absent a showing that the accused has suffered

material prejudice." State v. Blankenship, 102 Ohio App. 3d 534, 549 (12th Dist.1995).

         {¶ 65} As previously discussed, the trial court denied Kaaz's request for a mistrial

                                              - 17 -
                                                                         Clinton CA2016-05-010

after the prosecutor made reference to Kaaz's conversation with his parents in which he

indicated his intent to strike a plea deal to "game" the justice system. However, and for the

same reasons we found that the prosecutor did not engage in misconduct, we find that the

trial court did not abuse its discretion in denying Kaaz's request for a mistrial.

         {¶ 66} Again, we decline to accept Kaaz's invitation to assume prejudice occurred.

The prosecutor's question did not reference anything in regard to actual plea negotiations.

Nor did it necessarily imply Kaaz's guilt. The trial court immediately sustained defense

counsel's objection and Kaaz did not answer or address the plea issue. The jury was

properly instructed that attorney statements were not evidence, and we have no reason to

believe the jury did not fully and faithfully follow the court's instructions.

         {¶ 67} After reviewing the record, we find that the trial court did not abuse its

discretion in denying Kaaz's motion for a mistrial, and we overrule his fourth assignment of

error.

                                 V. Vouching for Credibility

         {¶ 68} Assignment of Error No. 5:

         {¶ 69} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT BY PERMITTING A SOCIAL WORKER TO VOUCH FOR THE CREDIBILITY

OF AN ALLEGED VICTIM OF SEXUAL ABUSE.

         {¶ 70} Kaaz argues in his fifth assignment of error that the trial court erred by

permitting a witness to bolster the credibility of the victim.

         {¶ 71} Generally, lay witnesses are prohibited from testifying as to another witness'

veracity. State v. Cappadonia, 12th Dist. Warren No. CA2008-11-138, 2010-Ohio-494, ¶ 36.

"[I]t is the fact-finder who bears the burden of assessing the credibility and veracity of

witnesses." Id. at ¶ 17.

         {¶ 72} Kaaz argues that the state used two witnesses to bolster the credibility of J.R.

                                               - 18 -
                                                                       Clinton CA2016-05-010

Kaaz claims that the forensic interviewer from the Mayerson Clinic and the caseworker

supervisor testified improperly as to J.R.'s credibility.

                         A. Mayerson Center Forensic Interviewer

       {¶ 73} Regarding the interviewer, the state asked her to describe J.R. "generally"

when she was interviewed at the Center. The interviewer then answered

               Very engaging. I felt like she really gave thought to the questions
               that were being asked of her and her answers[,] and corrected
               herself if she misspoke. I felt like she was trying to be as
               comprehensive and informative as she could with me because
               she obviously knew why she was there and she wanted to be
               able – I felt like she wanted to be able to provide me with as
               much information as she could so that I could do my job.

This testimony did not address J.R.'s veracity, rather it addressed generally the impression

the interviewer had during her time with J.R. in regard to the quality of the interview and how

J.R. engaged with her during that time. Not one word in the interviewer's testimony relates to

credibility, but rather, to J.R. as being comprehensive and informative. Moreover, the state

asked for only a "general" description of J.R., and never asked the interviewer to relay her

opinion as to J.R.'s credibility.

                            B. Child Protection Unit Supervisor

       {¶ 74} Kaaz also asserts that the state offered testimony from the caseworker

supervisor in an effort to bolster J.R.'s credibility. During the supervisor's testimony, she

discussed that she and her caseworker found J.R.'s statements regarding the chair in Kaaz's

garage important, and that she reported that information to police specifically. The state then

asked, "was the identification of that chair, in particular, important to you?" The supervisor

responded, "well, I think once we found out that the chair did, in fact, exist, it showed us that

[J.R.] was a credible witness."

       {¶ 75} While this testimony did address J.R.'s credibility, the testimony was specific to

the allegations she made against Kaaz to children services and how J.R.'s information was

                                              - 19 -
                                                                       Clinton CA2016-05-010

relevant when determining whether allegations should be substantiated. As such, the

supervisor's statements regarding J.R.'s credibility spoke directly to the supervisor's reaction

when learning the police seized a chair from Kaaz's garage.

       {¶ 76} The supervisor's ultimate decision to believe that physical evidence, in her

opinion, corroborated J.R.'s statement regarding the existence of a chair was of a limited

nature. Testifying to the fact that physical evidence exists to corroborate a victim's statement

is not an unfair bolstering of the victim. The testimony was not offered in an attempt to make

the jurors believe that J.R.'s testimony in its entirety was credible. This line of testimony was

not used to supplant the jury's role and responsibility to assess J.R.'s credibility. We also

note that the court instructed the jury that it alone determined a witness' credibility and what

weight should be given, if any, to testimony.

       {¶ 77} Having found that the state's witnesses were not used to bolster J.R.'s in-court

credibility, we find that the trial court did not improperly admit testimony from these

witnesses. Therefore, we overrule Kaaz's fifth assignment of error.

                                          VI. Hearsay

       {¶ 78} Assignment of Error No. 6:

       {¶ 79} THE TRIAL COURT ERRED OT [SIC] THE PREJUDICE OF DEFENDANT-

APPELLANT BY ADMITTING NUMEROUS INSTANCES OF IMPERMISSIBLE HEARSAY

EVIDENCE.

       {¶ 80} Kaaz argues in his sixth assignment of error that the trial court impermissibly

admitted hearsay evidence at his trial.

       {¶ 81} As previously stated, the admission or exclusion of evidence rests within the

sound discretion of the trial court. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012
Ohio 4769, ¶ 25. Absent an abuse of discretion, an appellate court will not disturb a trial

court's ruling as to the admissibility of evidence. State v. Issa, 93 Ohio St. 3d 49, 64 (2001).

                                              - 20 -
                                                                       Clinton CA2016-05-010

       {¶ 82} According to Evid.R. 801(C), hearsay "is a statement, other than one made by

the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted." Hearsay is not admissible unless it falls within one of the permissible

hearsay exceptions. Evid.R. 802. However, where the evidence is offered to show the effect

on the listener, rather than to prove the truth of the matter asserted, the out of court

statement is nonhearsay. State v. Kersbergen, 12th Dist. Butler No. CA2014-10-218, 2015-

Ohio-3103, ¶ 50.

                  A. Child Protection Unit Caseworker and Supervisor

       {¶ 83} Kaaz first argues that the trial court permitted impermissible hearsay testimony

when the caseworker testified to what he and J.R. discussed. During the caseworker's

testimony, he testified that J.R. told him that Kaaz sexually abused her since the age of nine,

and that Kaaz engaged in vaginal intercourse with her on the chair in the garage. Thereafter,

the casework supervisor testified that J.R. also told her that Kaaz engaged in vaginal

intercourse with her on the chair in the garage. The witnesses also testified that J.R. told

them that Kaaz would sometimes ejaculate on the chair.

       {¶ 84} The testimony of these two witnesses was not hearsay because it was not

offered to prove the truth of the matter asserted, but rather to show why the children services

agency continued its investigation and why the agency workers went to police regarding the

potential existence of a chair in Kaaz's garage. The state's questioning was meant to

establish a timeline of events regarding how the children services agency received the

allegation that Kaaz provided alcohol and marijuana to the children and how that ended in

Kaaz's arrest for sexual abuse. However, such testimony was not offered to prove that Kaaz

had, in fact, engaged in vaginal intercourse with J.R.

                                      B. J.R.'s Sisters

       {¶ 85} Kaaz next argues that two of J.R.'s siblings offered hearsay testimony when

                                              - 21 -
                                                                                    Clinton CA2016-05-010

they testified about statements J.R. made to them regarding Kaaz's sexual conduct with her.

However, and similar to the testimony discussed above, this testimony was offered to show

the effect the statements had on the siblings, rather than to prove the truth of the matter

asserted. In fact, the state's line of questioning for one sibling was specific to whether that

sibling reported the abuse to anyone. The sibling described the way that J.R. acknowledged

the sexual abuse, and the state immediately asked, "how did you react to it" and later asked

why the sibling decided not to tell anyone about the abuse. The other sibling also testified

that J.R. admitted the abuse, and then testified at length about how she felt upon the

disclosure and what she did and did not do as a reaction to what her sister told her. The

siblings' testimony was offered to show the effect of J.R.'s statement upon them, not to prove

that Kaaz sexually abused J.R.

        {¶ 86} Even if the statements of J.R.'s siblings were to be considered hearsay as

Kaaz suggests, those statements would only qualify as hearsay statements because one of

J.R.'s siblings testified prior to J.R.'s testimony. Pursuant to Evid.R. 801(D)(1)(b), J.R.'s

siblings could have testified as to J.R.'s out-of-court statements as nonhearsay if offered after

J.R. had testified and had been challenged on cross-examination. Therefore, the testimony

from J.R.'s siblings as to her prior out-of-court statements would be harmless error given that

the testimony was admissible after J.R. testified.4

        {¶ 87} J.R. testified as to what she told her siblings and was subject to staunch cross-

examination. From the beginning of the trial, to the end, the defense strategy was that J.R.

was not telling the truth regarding the claimed sexual activity taking place between her and

Kaaz. J.R.'s testimony revealed that her out-of-court statements made to her siblings were




4. Evid.R. 801(D) provides, "a statement is not hearsay if the declarant testifies at trial * * * and is subject to
cross-examination concerning the statement and the statement is * * * consistent with the declarant's testimony
and was given under oath subject to cross-examination * * * and is offered to rebut an express or implied charge
against the declarant of recent fabrication or improper influence or motive."
                                                      - 22 -
                                                                        Clinton CA2016-05-010

completely consistent with her statements made in court. We have previously acknowledged

the admissibility of out-of-court statements made to an individual by a child-declarant who

subsequently is in court and available for cross-examination. State v. Hamilton, 77 Ohio

App.3d 293, 303 (12th Dist.1991). While not every out-of-court statement that the child-

declarant made would necessarily be admissible, we have indicated previously the victim's

specific statements pertaining to the acts of abuse would be admissible. Id. at 303. If a

victim testifies, as J.R. did here, subsequent testimony by others to demonstrate her

consistency is not hearsay if offered to rebut an express or implied charge that the victim-

witness was not being truthful in his or her accusations.

       {¶ 88} After reviewing the record, we find that the testimony presented from all

witnesses was properly admitted, and that none was inadmissible hearsay. As such, Kaaz's

sixth assignment of error is overruled.

                                VII. Consecutive Sentences

       {¶ 89} Assignment of Error No. 8:

       {¶ 90} THE TRIAL COURT ERRED TO THE PREJUDICE OF DEFENDANT-

APPELLANT BY IMPOSING CONSECUTIVE SENTENCES.

       {¶ 91} Kaaz argues in his eighth assignment of error that the trial court erred in

imposing consecutive sentences.

       {¶ 92} We review the imposed sentence under the standard of review set forth in R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does not review the

sentencing court's decision for an abuse of discretion. Marcum at ¶ 10. Rather, R.C.

2953.08(G)(2) compels an appellate court to modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that "the record does not support the

trial court's findings under relevant statutes or that the sentence is otherwise contrary to law."

                                              - 23 -
                                                                      Clinton CA2016-05-010

Marcum at ¶ 1.

       {¶ 93} A sentence is not clearly and convincingly contrary to law where trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Julious, 12th Dist. Butler CA2015-12-224, 2016-Ohio-

4822, ¶ 8. Thus, this court may "increase, reduce, or otherwise modify a sentence only when

it clearly and convincingly finds that the sentence is (1) contrary to law or (2) unsupported by

the record." State v. Brandenburg, 146 Ohio St. 3d 221, 2016-Ohio-2970, ¶ 1.

       {¶ 94} A consecutive sentence is contrary to law where the trial court fails to make the

consecutive sentencing findings as required by R.C. 2929.14(C)(4). State v. Marshall, 12th

Dist. Warren No. CA2013-05-042, 2013-Ohio-5092, ¶ 8. Pursuant to R.C. 2929.14(C)(4), a

trial court must engage in a three-step analysis and make certain findings before imposing

consecutive sentences. State v. Smith, 12th Dist. Clermont No. CA2014-07-054, 2015-Ohio-

1093, ¶ 7. Specifically, the trial court must find that (1) the consecutive sentence is

necessary to protect the public from future crime or to punish the offender, (2) consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public, and (3) one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.
                                             - 24 -
                                                                      Clinton CA2016-05-010


R.C. 2929.14(C)(4).

       {¶ 95} "In order to impose consecutive terms of imprisonment, a trial court is required

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings. Smith at ¶ 8.

       {¶ 96} After reviewing the record, we find that the trial court's sentence was not

contrary to law and was fully supported by the record. The trial court made the requisite

findings regarding consecutive sentences during the sentence hearing, and in its sentencing

entry. The trial court also reiterated that the abuse began when J.R. was only nine years old,

and that it happened repeatedly for years. The record demonstrates that the sexual conduct

included vaginal and anal intercourse, as well as oral sex, kissing, and touching. This

conduct began when the child was nine and continued to occur multiple times a week, never

going longer than a month without repeated violations of the child.

       {¶ 97} After a full review of the record, we find that the trial court's sentence was not

contrary to law and was otherwise fully supported by the record. As such, Kaaz's eighth

assignment of error is overruled.

                                    VIII. Cumulative Error

       {¶ 98} Assignment of Error No. 9:

       {¶ 99} THE CUMULATIVE EFFECT OF THE TRIAL COURT'S ERRORS LED TO A

WRONGFUL          VERDICT        IN    VIOLATION        OF      DEFENDANT-APPELLANT'S

CONSTITUTIONAL RIGHTS OF DUE PROCESS.

       {¶ 100} Kaaz argues in his final assignment of error that the cumulative effect of


                                             - 25 -
                                                                       Clinton CA2016-05-010

errors made at his trial resulted in an invalid verdict.

       {¶ 101} According to the cumulative error doctrine, "a conviction will be reversed

where the cumulative effect of errors in a trial deprives a defendant of the constitutional right

to a fair trial even though each of numerous instances of trial court error does not individually

constitute cause for reversal." State v. McClurkin, 12th Dist. Butler No. CA2007-03-071,

2010-Ohio-1938, ¶ 105.

       {¶ 102} "'There can be no such thing as an error-free, perfect trial, and * * * the

Constitution does not guarantee such a trial.'" State v. Hill, 75 Ohio St. 3d 195, 212 (1996),

quoting United States v. Hasting, 461 U.S. 499, 103 S. Ct. 1974, 1980 (1983). The accused

is to be given a fair trial, not a perfect trial. Michigan v. Tucker, 417 U.S. 433, 94 S. Ct. 2357

(1974).

       {¶ 103} After finding no errors had occurred during Kaaz's trial, we find that he was

not deprived of a fair trial, and the cumulative error doctrine is inapplicable. Kaaz's ninth and

final assignment of error is, therefore, overruled.

       {¶ 104} Judgment affirmed.


       S. POWELL, P.J., concurs.


       M. POWELL, J., concurs separately.


       M. POWELL, J., concurring separately.

       {¶ 105} I concur with the majority opinion but write separately to express my concerns

regarding the admission, as nonhearsay, of J.R.’s statements to her siblings about appellant

sexually abusing her.

       {¶ 106} The record reflects that appellant had previously objected to the testimony of

the social workers as to what J.R. had told them on the ground the statements were hearsay.


                                              - 26 -
                                                                                   Clinton CA2016-05-010

When J.R.’s siblings testified about what J.R. had told them, the trial court merely confirmed

that defense counsel’s objection was part of a continuing objection and overruled it. If there

were any discussions between the trial court and defense counsel concerning this testimony

and the objections to it, such discussions are not reflected in the record.

        {¶ 107} The sole basis upon which the state relies on appeal in arguing that J.R.’s

statements to her siblings about the sexual abuse were properly admitted is that the

statements were offered not to prove the truth of the matter asserted in the statements, but

rather, "to show the effect of the statement on the listener * * * and how they reacted."5

Although the state does not specify how the statements affected J.R.’s siblings or how the

siblings reacted to the statements, the state references to the pages of the transcript where

J.R.’s siblings variously testified that what J.R. told them made them mad, upset, or cry, and

that they didn’t know what to do about it, felt responsible, and encouraged J.R. to tell

someone. However, the relevance of the effect that J.R.’s disclosures had on her siblings

and how they reacted to it is not apparent.

        {¶ 108} I recognize that in defining "hearsay" Evid.R. 801(C) does not impose any

explicit requirement that the purpose for which a statement is offered be relevant to any

material trial issue. Relevance is a separate issue addressed in Article IV of the Ohio Rules

of Evidence, and there was no objection based upon relevance. However, as a practical

matter, offering the statements for irrelevant purposes belies the state’s claim that the

statements were not being offered to prove the truth of the matter asserted. There is no

indication in the record that the trial court gave any consideration to the relevance of the

effect J.R.’s statements had upon her siblings and how they reacted to them when it

determined whether the statements were hearsay.



5. Because the state advances this single justification for the admission of J.R.'s statements to her siblings as
non-hearsay, this concurring opinion will not address any alternative basis for admission which may be supported
by the record.
                                                      - 27 -
                                                                     Clinton CA2016-05-010

       {¶ 109} In my view, J.R.’s statements to her siblings about the sexual abuse should

not have been admitted as non-hearsay statements because they were offered to show how

they affected J.R.’s siblings and how the siblings reacted to the statements. Nonetheless, I

concur in the affirmance of appellant’s convictions because J.R. testified and was thus

subject to cross-examination as to the substance of her statements to her siblings, and J.R.’s

testimony, in conjunction with other evidence, supports the verdicts. Therefore, any error in

the admission of the statements for the reason advanced by the state is harmless error.




                                            - 28 -